Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed September 14, 2022 has been entered.  Claims 1, 2, 4, 5, and 7-21 are pending in this application, with claims 12-21 withdrawn from consideration as directed to a non-elected invention. Thus claims 1, 2, 4, 5 and 7-11 are examined herein.

     Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5 and 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,941,304.
Although the claims at issue are not identical, they are not patentably distinct from each other because in comparing present claim 1 to the claims of the ‘304 patent, the limitations regarding the silver particles having a mean diameter of 0.3-5 µm, anionic surfactant, free from resin, and surfactant not more than 2% by mass are set forth in independent claim 1 of the ‘304 patent.  The limitation in claim 1 as amended of particles with a diameter < 0.3 µm not more than 5% by mass is recited in claim 5 of the ‘304 patent.  The limitation in claim 1 as amended of the identity of the surfactant is recited in claim 2 of the ‘304 patent.  Claim 1 of the ‘304 patent recites a limitation regarding residue measured by thermogravimetric-differential thermal analysis not recited in present claim 1.  However the identical limitation is recited in present claim 2.  Therefore one in possession of a material in accord with the claims of the ‘304 patent would in fact be in possession of a material as presently claimed.
With respect to the present dependent claims, the limitations of claim 2 are set forth in claim 1 of the ‘304 patent, as indicated above.  The limitations of present claims 4, 5, 7, 8, 9, 10 and 11 are specifically recited in claims 3, 4, 6, 7, 8, 9 and 10, respectively, of the ‘304 patent.
Because of the substantial overlap between the material as presently claimed and that claimed in the ‘304 patent, no patentable distinction is seen to exist therebetween.

			Response to Arguments
Applicant’s remarks filed September 14, 2022 have been fully considered, with the following effect:
a) The amendments to the claims overcome the statutory double patenting rejection.
b) With respect to the non-statutory double patenting rejection, Applicant asserts that “claim 1 of the present application is similar to the combination of claims 1, 3 and 7 from US ‘304.”   This is not correct; rather, present claim 1 is similar to a combination of claims 1, 2 and 5 of the ‘304 patent as indicated in the rejection supra.  While a claim to some combination was considered patentable over Setna in the parent application and thus allowed, that is irrelevant to the present case in that it does not render the present claims patentably distinct from those in the ‘304 patent.
The present claims as amended have been compared to the issued claims of the ‘304 patent.  While Applicant’s amendment to the instant claims renders them somewhat distinct from claims 11 et seq of the ‘304 patent, the claims as amended are considered obvious in view of claims 1-10 of that patent, for reasons as explained above. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	September 29, 2022